Boyce, J.,
after stating the case as above, delivered the opinion of the court:
By Chapter 200, Volume 23, Laws of Delaware, 441, limiting judgment liens upon real estate, it is provided:
*399“Section 1. No judgment for the recovery of money hereafter entered ■or recorded in the Superior Court of this state in either Kent County or Sussex County whether rendered by said court or transferred thereto from the Supreme Court, or from the dockets of a justice of the peace, or operative in either of said counties by virtue of any writ of testatum fieri facias, or otherwise, howsoever recorded in said court, shall continue a Hen upon real estate for a longer term than ten years next foUowing the day of entry or recording of such judgment; or in case the whole or any part of the money for which said judgment shaU be recovered or rendered shaU not be due and payable at or before the time of its entry or recording the day on which such money shaU have become wholly due and payable unless within said term of ten years, the Hen of such judgment shaU be renewed and continued by a written agreement, signed by the plaintiff or if there be more than one, one or more of the plaintiffs therein, or the assignee or assignees thereof, or the person or persons to whose use such judgment shaU have been marked, or his, her or their executors or administrators, and by the defendant or defendants, therein, or his, her or their executors or administrators, and in order to bind lands conveyed by the defendant or defendants by deeds of record, subsequent to such judgment, the terre tenant or terre tenants of the real estate bound by such lien, or, in case of a judgment upon a mechanic’s Hen, the terre tenant or terre tenants of such real estate, or by the attorneys of record of the respective parties to such judgment, or of the persons interested therein as aforesaid, in substantiaUy the foUowing form, after stating the title of the cause,' to wit, 1 It is agreed that the Hen of this judgment shaU be extended for the term of ten years,’ filed in the office of the prothonotary and by him minuted and certified upon the record of said judgment, or of the testatum fieri facias, as the case may be, or by scire facias, in manner hereinafter set forth; provided, however, that if a writ of scire facias shall be sued out of said court before the expiration of said term of ten years, and said term shall expire during the pendency of the proceedings upon the scire facias, the Hen of said judgment shaU continue until final determination by said court of the rights of the respective parties thereto; or until the discontinuance or dismissal of such scire facias; and provided further, that if final judgment in such scire facias shall be rendered against the plaintiff or plaintiffs therein, and a writ of error shaU be taken and the Supreme Court shaU render final judgment thereon in favor of the plaintiff or plaintiffs in error, the Hen of such original judgment shaU be restored and continued, but such restoration or continuance of said Hen by such final judgment by the Supreme Court shaU not in any manner affect or be operative as against any bona fide purchaser, mortgagee or judgment creditor who shaU become such after the entry of such final judgment by the Superior Court upon such scire facias and before the noting upon the record of such final judgment in such scire facias of the taking of such writ of error.’’
“Section 4. In case the Hen upon real estate of any judgment for the recovery of money heretofore or hereafter entered or recorded in the Superior Court of this state in either Kent County or Sussex County shall be lost or interrupted under the provisions of this act and the said judgment shaU thereafter be revived by scire facias, the same when so revived shaU be a Hen upon the real estate of the defendant or defendants in the original judgment, or in case of judgment upon a mechanic’s lien upon the real estate originaUy bound by such mechanic’s Hen from the time of such revival, but such Hen shall not relate back, nor shaU it in any manner affect any prior bona fide purchaser or mortgagee from or judgment creditor of such defendant or defendants or terre tenant or terre tenants.”
“Section 8. That the words terre tenant or terre tenants appearing in *400this act shall be construed to mean the grantee or grantees of real estate to whom the same has been conveyed, as appears by the last conveyance of the same of record.”
The said provisions are Sections 4293, 4296 and 4300 respectively, of the Revised Code of 1915.
Notwithstanding that the lien upon real estate of a judgment for the recovery of money shall be lost or interrupted after the expiration of a certain term, such judgment may be renewed and continued in the manner as provided by the statute, and when so revived shall be a lien upon the real estate of the defendant in the original judgment, yet such lien shall not relate back nor in any manner affect any prior bona fide purchaser, etc.
The judgment sought to be revived by this proceeding was a lien upon the farm, known as the Raymond farm, in Kent County, from the time of the entry of said judgment, on the tenth day of June, A. D. 1899, and for ten years thereafter from the date when said judgment became due and was payable, to wit, on the eighth day of June, A. D. 1904.
So that the lien of said judgment was existent and binding upon said farm at the time Edward Farrell,' the defendant in the judgment, conveyed it to Francis H. Hoffecker, Esquire, on the fifth day of December, A. D. 1899, who on the same day conveyed it to Sarah T. M. Farrell, the terre tenant defendant in this action. But the lien upon said farm of said judgment had become lost or interrupted at the time the scire facias in this action issued and was made known to the defendants, to wit, on the eighteenth day of July, A. D. 1914.
[1, 2] The vital question therefore, for the determination of this court is: Was Sarah T. M. Farrell, the terre tenant defendant, a bona fide purchaser of said farm within the meaning of the statute, so that if said judgment be revived by the scire facias in this action, it will not when revived be a lien upon said farm?
If Edward Farrell, the defendant in the original judgment were still living and the owner of said farm, the judgment could be revived by scire facias, and when so revived it would be a lien upon said farm. Had he died seised of said farm after the lien thereon of the judgment had become lost or interrupted, the *401revival of the judgment by scire facias would make it a lien upon said farm against his heirs at law or devisees.
It appears from the agreed statement of facts in this case and from the evidence of Mrs. Farrell that she gave only a mere nominal consideration for said farm.
Regarding it as admitted that Mrs. Farrell did pay five dollars for the conveyance of said farm to her yet there is the further admission that at the time of said conveyance the farm was worth at least fifteen thousand dollars.
■ Mrs. Farrell testified in the Superior Court that “Mr. Farrell told me that he preferred to deed the farm to me rather than to leave it to me by will,” It further appears from her testimony that the consideration for the conveyance of said farm to her was that of natural love and affection.
From all the facts in the case stated, this court is unable to escape the conclusion that the conveyance of the farm was a gift, and that Mrs. Farrell was and is not a bona fide purchaser of the farm within the meaning and contemplation of the statute. While the said conveyance is based upon a sufficient consideration as between her and her deceased husband, or his heirs or devisees, nevertheless, even though the sum of five dollars was actually paid as the consideration for the farm, she is not a bona fide purchaser such as to prevent, within the meaning of the statute, the revival of said judgment by scire facias as against her as terre tenant, or to prevent the lien of said judgment when so revived from continuing upon said farm the same as if there had been no interruption of the lien, or the same as if the scire facias had issued before the expiration of the term of the lien of said judgment.
It is, therefore, the opinion of this court that the plaintiff is entitled to have a renewal and continuance of said judgment, under the statute, which, when revived, shall be a lien upon said farm, and that the plaintiff is also entitled to have execution of said judgment for the recovery of the sum of five thousand dollars with interest at five per centum per annum from the eighth day of June, A. D. 1914.
It is therefore ordered that the foregoing opinion and decision be certified to the Superior Court, for Kent County, that judg*402ment may be entered by said court in pursuance of this opinion under the terms of the agreement filed in this cause.
(Signed by the Judges.)
Thereupon, the said Superior Court, being in session, made the following order:
And now to wit, this fifth day of May, A. D. 1915, the opinion in the Court in Banc having been duly certified to this court, in accordance therewith,
It is now ordered, adjudged and decreed by this court that judgment be entered in favor of the plaintiff and against the defendants for the sum of five thousand dollars with interest at five per cent, per annum from the eighth day of June, A. D. 1914, besides costs, etc.
(Signed by the Judges.)